ORDER

PER CURIAM.
J. Nuckolls, Inc., d/b/a Fenton Auto Sales (“Buyer”) appeals the judgment of the trial court, granting summary judgment to Avis RenL-A-Car System, Inc. (“Seller”), American International Recovery, Inc. (“Facilitator”), and Copart Auto Salvage (“Auction Company”) (collectively “Defendants”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).